Name: Commission Regulation (EC) NoÃ 533/2005 of 6 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 7.4.2005 EN Official Journal of the European Union L 88/1 COMMISSION REGULATION (EC) No 533/2005 of 6 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 7 April 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 6 April 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 103,2 204 57,5 212 111,3 624 166,8 999 109,7 0707 00 05 052 149,8 068 95,9 096 39,9 204 47,5 220 155,5 999 97,7 0709 10 00 220 74,5 999 74,5 0709 90 70 052 102,6 204 50,6 999 76,6 0805 10 20 052 52,5 204 49,7 212 47,1 220 34,0 400 60,3 624 59,3 999 50,5 0805 50 10 052 59,1 400 67,7 624 63,3 999 63,4 0808 10 80 388 78,9 400 115,0 404 86,1 508 68,7 512 75,3 524 73,3 528 68,7 720 72,6 804 118,8 999 84,2 0808 20 50 388 71,9 512 58,6 528 56,6 720 39,8 999 56,7 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.